Citation Nr: 1442255	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  12-29 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than August 31, 2010, for the grant of service connection for coronary artery disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his son


ATTORNEY FOR THE BOARD

P. Olson, Counsel

INTRODUCTION

The Veteran had active military service from December 1950 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA" and Veterans Benefit Management System (VBMS)) file, as well as the evidence in his physical claims file.  

In August 2014, the Veteran testified before the undersigned.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicides coincident with his service in Vietnam.

2.  VA received the Veteran's original claim of entitlement to service connection for ischemic heart disease on November 2, 2010; no claim of entitlement to either service connection for coronary artery or ischemic heart disease was received prior to November 2, 2010.
 
3.  Ischemic heart disease, including coronary artery disease, was added to the list of diseases presumed to be related to herbicide exposure effective August 31, 2010.



CONCLUSION OF LAW

The criteria for an effective date prior to August 31, 2010, for the award of service connection for coronary artery disease have not been met. 38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.114, 3.400, 3.816 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  He was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Unless specifically provided otherwise, the effective date for a grant of service connection is the day after separation from service or day entitlement arose, if a claim is received within one year of separation from service; otherwise, the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. § 3.400 (b)(2)(i). 

If the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.114(a), 3.400(p).  Ischemic heart disease, to include coronary artery disease, was added to the list of diseases subject to service connection on a presumptive basis due to herbicide exposure effective August 31, 2010.  75 Fed.Reg. 53202 (2010).

VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs. See Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

If a Nehmer "class member" is entitled to disability compensation for a "covered herbicide disease," the effective date of the award will be the later of the date such claim was (originally) received by VA or the date the disability arose.  38 C.F.R. 
§ 3.816(c)(1)-(2).

A Nehmer "class member" is defined as a Vietnam veteran who has a "covered herbicide disease."  Id.  The regulation as currently written defines a "covered herbicide disease" to include the diseases for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002 pursuant to the Agent Orange Act of 1991.  The new diseases added to the list of presumptive disabilities in August 31, 2010, to include ischemic heart disease, are not technically part of 38 C.F.R. § 3.816(b)(2).  Id.; but see 75 Fed. Reg. 53, 202 (August 31, 2010).  Notwithstanding the language of 38 C.F.R. § 3.816, however, notice accompanying the issuance of the final August 31, 2010 rule specifically notes the Nehmer provisions apply to ischemic heart disease.  Id. 

If the "class member" and "covered herbicide disease" requirements are met, then the effective date will be the later of (1) the date of claim stemming from the original denial; or (2) the date the disability arose.  38 C.F.R. § 3.816(c)(1)-(2).  There are two exceptions to such rule:  (1) if the class member's claim was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service and (2) if there was no prior claim (either previously denied or currently pending), then the effective date of the award shall be determined in accordance with the general effective date regulations (i.e., 38 C.F.R. §§ 3.114 and 3.400).  38 C.F.R. § 3.816(c)(3) & (4).

In this case, as the Veteran served in Vietnam from July 1967 to March 1968 and he has a diagnosis of coronary artery disease.  Hence, he is considered a Nehmer class member.  As such, the provisions of 38 C.F.R. § 3.816 (2013) are applicable.  However, despite consideration of such provisions, the Board finds that the Veteran is not entitled to an effective date prior to August 31, 2010, for the award of service connection for coronary artery disease.

In this regard, the Board acknowledges the possibility that the Veteran may have refrained from filing a prior claim that he reasonably believed would not have been granted at an earlier time.  Retroactive payments under Nehmer cannot, however, be paid under those circumstances.  As explained above VA generally cannot pay benefits prior to the date of a claim for benefits.  38 U.S.C.A. § 5110.  Ordinarily, when VA establishes a new presumption of service connection, it cannot pay retroactive benefits for any period before the new presumption takes effect, due to the operation of 38 U.S.C.A. 5110(g).  The Nehmer court orders created a limited exception to that statutory rule for cases where a Nehmer class member actually filed a claim before the new rule took effect.  Under the facts of this case, VA does not have authority to expand that judicial exception in a manner that would conflict with the governing statutes, to particularly include 38 U.S.C.A. § 5110(g).

The Veteran's original claim for compensation was received on November 2, 2010.  The record notes that the Veteran electronically signed VA Form 21-526EZ on November 2, 2010.  On this form, the Veteran acknowledged that he had never filed a claim with VA.  

The Board acknowledges the Veteran's report that he reported for an Agent Orange examination on January 17, 2002 at the VA clinic in Fort Worth, Texas and that this examination should constitute a claim for service connection for ischemic heart disease.  Significantly, while 38 C.F.R. § 3.157 (2013) allows a report of examination or hospitalization to be construed as an informal claim for an increased disability evaluation or a request to reopen certain types of previously denied claims, in the instant case, the Veteran's November 2010 claim of entitlement to service connection for ischemic heart disease was an original claim for service connection.  The November 2010 claim was not a claim for a higher disability rating for an already service connected disability or an attempt to reopen a previously denied service connection claim.  Hence, the provisions of 38 C.F.R. § 3.157 are not for application.

A claim is a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  Although the Veteran contends that he was seen in 2002 for an Agent Orange examination, the mere presence of medical evidence that a Veteran suffers from a disability does not establish intent on the part of the veteran to seek service connection for that disability.  Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  In March 2012, VA obtained treatment records from Fort Worth Outpatient Clinic.  These include a January 17, 2002 Nursing Outpatient Initial Evaluation Note, a Primary Care Physician Note, and a radiology report; but no Agent Orange Examination report.  These reveal that the Veteran was diagnosed in January 2002 with arteriosclerotic heart disease.  These do not reveal that the appellant communicated an intent to any VA health care professional that he should be service connected for heart disease. 

Hence, under the law the Board is compelled to conclude that the Veteran's January 17, 2002 VA outpatient clinic records do not indicate any intent on the part of the Veteran to apply for service connection for coronary artery disease/ischemic heart disease.  
 
Ischemic heart disease, to include coronary artery disease, was added to the list of diseases subject to service connection on a presumptive basis effective August 31, 2010.  As such, the Veteran is not entitled to an effective date prior to the date ischemic heart disease was added to the list of diseases subject to presumptive service connection based on herbicide exposure, which is August 31, 2010.  Accordingly, the preponderance of the evidence is against the claim of entitlement to an effective date prior to August 31, 2010.  As such, the benefit-of-the-doubt doctrine does not apply and the Veteran's claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an effective date earlier than August 31, 2010, for the grant of service connection for coronary artery disease is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


